DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
Applicant argued that the cited art does not show the claimed feature of the fuel inlet port being angularly offset from the spray orifices and that one would not apply teachings from an electrical port to a fuel inlet port. 
Examiner replied that the primary position of the rejection is that Shen discloses the bulk of the required structure. The modification being proposed is, in a sense, to twist the fuel inlet port of Shen around the central axis (AX) to a position where it does not align with any spray orifices. Before discussing the reasoning behind such a modification, it must first be noted that the relationship between the position of the fuel inlet port and the spray orifices, per se, is not a feature that Examiner is proposing would be considered in forming such a device. Rather, the position of each would be independently designed, and the resulting injector would of course have some relationship between them. This is the case because, as best understood, there is no effect whatsoever that is emergent from the claimed relationship. For example, no particular desired pressure dynamic is achieved by having the fuel inlet port be angularly offset from the spray orifices, as claimed.
Rather, conventional spray orifices are designed [without thought necessarily given to the orientation of a fuel inlet port] to spray in whatever manner is desirable. This is a well known consideration in the present context. For example, such spray orifices may be located to direct fuel in desirable trajectories with respect to an air intake port, piston bowl, etc. 
Similarly, such a fuel inlet port is conventionally designed to connect to whatever component it is meant to connect to (e.g. a fuel rail) and to avoid conflict with any other engine components. That is a matter of common sense. 
After making such design considerations, the resulting fuel injector would inherently have some angular relationship between the spray orifices and the fuel inlet port, though this relationship is essentially incidental. 
That being the case, the most likely outcome of such a design process would be one that results in the claimed invention. In other words, one would likely have to make a special effort to end up with an injector where the fuel inlet port and a spray orifice are aligned (i.e. to not result in the claimed invention). This is because there are essentially infinitely many positions where the fuel inlet port will not align with any spray orifices and only a handful of positions where it would align (i.e. no more than twice as many positions as there are spray orifices). Given that these parameters are designed independently, as discussed above, it would certainly have been obvious to provide wherein the do not align, since not doing so (i.e. providing where they do align) would require extra effort for no significant benefit.
(Notably, it would also have been obvious to provide where they do align, if that happens to be the outcome of placing the spray orifices where they are desired and placing the fuel inlet port where it is desired.)
All this is to say that the proposed twisting is motivated by conventional design considerations, not by Buehner. Buehner was provided as evidence that one would have considered [or would not have been deterred from] providing a configuration like the claimed one. Buehner discloses a similar device where it can be seen that the spray orifices do not align with a radially projecting component of the injector. This radially projecting component is not analogous to Shen’s fuel inlet port because of its function; after all, Examiner recognizes that it is an electrical port. Rather, it is analogous in that it is a radially projecting port that must be connected to some other component, just like Shen’s fuel inlet port – and in the present context, that is all that matters. As discussed above, the function of this port is inconsequential to the aspect of the design consideration at issue; that is, to connect to whatever in needs to connect to and to avoid conflict with any other engine components. And in Buehner’s configuration, the radially projecting port is not axially aligned with any spray orifices. Buehner demonstrates that one of ordinary skill would consider [or not seek to avoid] such a configuration. Again, this only serves to supplement the position taken prior, that it would have been obvious, even without Buehner, to twist the fuel inlet port of Shen.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747